“Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation “the groove or the slit opening is formed at opposite ends of the curved display area in the second direction” indefinite. It is unclear how a groove can be at two places at once. It is recommended that the groove or slit opening be changed to “ a plurality of grooves or a plurality of slit opens” . Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



 
Claim (s) 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Namkung  (US 2015/0146386 A1).
Regarding claim 16, Namkung discloses  a display panel (see DP in Fig.11) comprising a main display area (center DA) on a plane defined in a first direction and a second direction perpendicular to the first direction, and a curved display area (FA1; see para 0045) adjacent to the main display area and bent with respect to the plane in a third 15direction perpendicular to the first and second directions (see bent portion of FA1); and a pattern film (P1) attached under the display panel, wherein a groove  (GP1 ) is located in a portion of the pattern film overlapping with the curved display area (see GP  overlapping with FA1).  
20 Regarding claim 17, Namkung discloses  wherein a neutral plane of the curved display area is located in the display panel such that compression is applied to the pattern film (see Fig.11).  
Regarding claim 18, Namkung discloses  wherein the curved display area 25extends in the second direction, and the groove or the slit opening is formed at opposite ends of the curved display area in the second direction (see GP1 and GP2 and opposites ends of P1 underneath DP;Fig.1).
Regarding claim 19, Namkung discloses  wherein the opposite ends of the curved display area in the second direction have a rounded edge shape (see FA area in Fig.6B), and the groove or the slit opening has a curved shape adjacent to the rounded edge shape (see GP1 curved portion that is adjacent to the DP area that is curved).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-4,6-9, 11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung  (US 2015/0146386 A1) in view of Lee et al. (US 2014/0183473 A1).

Regarding claim 1, Namkung discloses a display panel (Fig.1) comprising a light emitting structure (see DP and P2) and including a main display area (see center portion of DA), a left edge display area ( see left edge portion of DA that overlaps with left FA) adjacent to the main display area, and a right edge display area (right edge portion of DA that overlaps with right FA) adjacent to the main display area; and a first pattern film (P1) attached under the display panel (DP) and overlapping with the main display area and the left and right edge display areas (see DA), , wherein a stress dispersing portion (GP) is located on the first pattern film (P1).
Namkung fails to specifically disclose the first pattern film having a 10stiffness higher than a stiffness of the display panel.
Lee discloses a first pattern film (110) having a 10stiffness higher than a stiffness of the display panel substrate (110 is thicker than 120 which will result in higher stiffness).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lee to modify the display panel and first pattern film in order to provide protection to the display panel electronic components. 
Regarding claim 2, Namkung discloses wherein the stress dispersing portion comprises an opening in the form of a slit ( see GP in Fig.1).  
Regarding claim 3, Namkung discloses wherein the opening extends along a curved line (see curved lines of SL in Fig.7).  
Regarding claim 4, Namkung discloses wherein the opening has an arc shape (see side arcs of  SL in Fig.7).  
Regarding claim 6, Namkung  discloses wherein the left edge display area 25comprises a first left edge display area adjacent to the main display area, and second and third left edge display areas adjacent to opposite longitudinal ends of the first left edge display area ( see left top, left middle portion, and left bottom portion of DA that overlaps with FA in Fig.1), respectively, and wherein the stress dispersing portion is located in the second left edge display area and the third left edge display area (GP extends along the entire length of the DA in the D2 direction;Fig.1).  
Regarding claim 7, Namkung discloses wherein the stress dispersing portion comprises a groove (GP) located on a surface of the first pattern film P1).  
Regarding claim 8, Namkung discloses wherein the surface of the first pattern film on which the groove is located contacts the display panel (see GP and P1).  
Regarding claim 9, Namkung discloses wherein the surface of the first pattern 10film on which the groove is located is opposite to a surface of the first pattern film which contacts the display panel (see opening of P1 that is opposite to the surface of P1 that contacts DP).  
Regarding claim 11, Namkung discloses wherein the left edge display area and the right edge display area are bent in a direction (D3 direction ;see Fig.1) perpendicular to the main display area to define curved surfaces, respectively, and wherein a neutral plane of each of the curved surfaces is located in the display 20panel such that compression is applied to the first pattern film ( both sides of SA are curved in D3 direction such that the curved display part are curved towards the sides of DA in the D3 direction).
	Regarding claim 14, Namkung discloses wherein the display panel comprises a flexible organic light emitting display panel (see Fig.5) and the light emitting structure comprises a 5first electrode, an organic light emitting layer on the first electrode, and a second electrode on the organic light emitting layer (see OLED in Fig.5).
  Regarding claim 15, Namkung fails to specifically disclose wherein the first pattern film comprises polyethylene terephthalate.  
Lee discloses wherein the first pattern film (110) comprises polyethylene terephthalate (see para 0073 and 0078).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lee to modify the display panel and first pattern film in order to provide protection to the display panel electronic components. 
Claim (s) 9 and 12is/are rejected under 35 U.S.C. 103 as being unpatentable over Namkung (US 2015/0146386 A1) in view of Lee et al. (US 2014/0183473 A1), as applied to claim 1 above, and further in view of Yan (US 10651247 B2).
Regarding claim 9 and 12, Namkung fails to discloses wherein the display panel further includes a bending area adjacent to the main display area, and wherein the bending area is bent in a direction perpendicular to the main display 25area such that a part of the bending area faces a rear surface of the main display area to overlap with the main display area.
Yan discloses, in Fig.9 and Fig.11, wherein the display panel further includes a bending area (top 321) adjacent to the main display area (bottom 321), and wherein the bending area is bent in a direction perpendicular to the main display 25area such that a part of the bending area faces a rear surface of the main display area to overlap with the main display area (see top 321 overlapping bottom 321).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Yan to modify the display panel of Namkung in order to provide a front and back viewing experience with the user. 
 

Allowable Subject Matter
	Claims 5,10,and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
 

Regarding claim 5 , The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the opening comprises a plurality of slits concentrically arranged in an arc shape " in combination with the remaining limitations of the claim 1. 

Regarding claim 10 , The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the groove has a shape defined by a plurality of arcs that are concentrically arranged.  " in combination with the remaining limitations of the claim 1 and 7. 
Regarding claim 13 , The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a second pattern film attached under the bending area of the display panel.   " in combination with the remaining limitations of the claim 1 and 12. 
. 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 



	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848